Citation Nr: 1426570	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) for laryngeal hypersensitivity.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from June 1997 to July 1997, and on active duty from January 1998 to January 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in June 2008 and March 2009.  A transcript of each hearing is associated with the Veteran's claims file.

In May 2010, the Board denied an increased initial rating in excess of 30 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand and in September 2010, the Court granted the motion and remanded the case to the Board for further action.  

Thereafter, the Board remanded the matter in March and October 2011 for additional development, before denying the appeal in a June 2012 decision.  The Veteran again appealed, and in August 2013, pursuant to another Joint Motion for Remand, the Court remanded the issue of entitlement to an initial rating higher than 30 percent on an extraschedular basis, but did not disturb the Board's denial of entitlement to an initial disability rating in excess of 30 percent for laryngeal hypersensitivity.  Following referral of the matter to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to a January 2014 remand, the matter is again before the Board.


FINDING OF FACT

The Veteran's case was referred to the Director of Compensation and Pension Service for extraschedular consideration in February 2014, and the Director of Compensation and Pension Service determined that an extraschedular disability rating is not warranted for the Veteran's service-connected laryngeal hypersensitivity, based on a fully-supported finding that the disability was adequately compensated under the regular rating schedule.


CONCLUSION OF LAW

The Board does not possess the authority to award an extraschedular disability rating; therefore, there is no remaining allegation of error of fact or law concerning the issues of entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321 for laryngeal hypersensitivity.  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.321 (2013); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, however, notification or further evidentiary development in accordance with the VCAA is not necessary, as the appeal is being dismissed as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Extraschedular Ratings

Section 3.321(b) of 38 C.F.R. provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id.  at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first element is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id. 

If the first element is met, the second element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). 

As noted previously, at the Board's direction, the Agency of Original Jurisdiction (AOJ) forwarded the claims file to the Compensation and Pension Service Director.  As set forth above, this action presupposes that the first two Thun elements were met.  (The Board notes that the AOJ's findings concerning the first two Thun elements are not binding on the Compensation and Pension Service Director or the Board.  Anderson, 22 Vet. App. at 428.)

Following the Court's Order implementing the Joint Motion for Remand, and in consideration of the directives of the Court in Thun, the Board, in January 2014, remanded the appeal so that the AOJ could refer the matter to the Director of the Compensation and Pension Service for a determination of whether the assignment of an extraschedular rating was warranted under 38 C.F.R. § 3.321(b).  The AOJ made that referral in February 2014.

In the January 2014 response, Director of Compensation and Pension Service reviewed the evidence in the claims file, addressed the history of the disability, and, citing 38 C.F.R. § 3.321(b), determined that (a) medical examiners had found that the Veteran's employability would not be affected by his laryngeal hypersensitivity if he worked in a temperature-controlled environment; (b) he had not been hospitalized for any significant periods of time due to the condition; (c) there was no evidence that the condition had affected his overall health; and (d) the totality of the evidence did not support the contention that his condition was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  The Director denied the claim for entitlement to an extraschedular evaluation.

Because the case has already been referred to the Compensation and Pension Service Director, and he provided an adequately-supported denial of the claim, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extraschedular basis or compel the Compensation and Pension Service Director (or the Under Secretary for Benefits) to do so.  When there is no remaining allegation of error of fact or law concerning an appeal, the Board may dismiss the claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Compensation and Pension Service Director have the authority to award an extraschedular rating."  Thun, 572 F.3d at 1370   (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extraschedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'"  Id.

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extraschedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extraschedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extraschedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Compensation and Pension Service Director or Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  Anderson, however, was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurring opinion in Anderson, although addressing a different aspect of the extraschedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of Compensation and Pension Service to assign an extraschedular rating is appropriate, given that the Director of Compensation and Pension Service has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Id. at 431 (Schoelen, J., concurring) (citing 38 U.S.C.A. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of Compensation and Pension Service uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)). 

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun. The authority to decide the equitable question set forth in the third step in Thun - the assignment of ratings necessary to accord justice - is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425   (1994) (holding that only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extraschedular disability rating to "accord justice" (i.e., equity), only the Under Secretary for Benefits and the Compensation and Pension Service Director have been delegated the authority to award the extraschedular disability rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extraschedular disability rating, there is no allegation of error of fact or law concerning this appeal over which the Board has jurisdiction, and the Board finds that the appeal for an extraschedular disability ratings for laryngeal hypersensitivity under 38 C.F.R. §§ 3.321(b) must be dismissed.  See 38 U.S.C.A. § 7105(d)(5).

While the Board thus does not have the authority to grant an extraschedular rating, it takes this opportunity to note that the Veteran's disability is adequately compensated (as addressed in the June 2012 decision) by the 30 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346, as well as, for purposes of addressing psychiatric symptomatology related to his laryngeal hypersensitivity, a separate rating for an anxiety disorder (granted as secondary to the laryngeal condition), and addressing the effects of those two conditions on his ability to maintain employment, a total disability rating based on individual unemployability.  See Anderson, 22 Vet. App. at 428 (noting that findings under steps one and two of Thun are not binding for purposes of determining whether an extraschedular rating must be granted).  

The rating schedule states that ratings are based, as far as practicable, on the average impairments in earning capacity.  38 C.F.R. §§ 4.1, 3.321(b) (2013).  The Veteran's argument is essentially that "all manifestations" of his condition are not "fairly compensated" by the current rating.  See October 2012 Motion for Reconsideration.  Acknowledging that the Veteran's difficult-to-diagnose (as per the medical record) condition was rated by analogy under Diagnostic Code 7346 (for which the 30 percent criteria includes "[p]ersistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health," (emphasis added)), he argues that neither the functions affected by his condition, nor the anatomical location and symptomatology, are "closely analogous" to the Diagnostic Code 7346 criteria.  See 38 C.F.R. § 4.20 (2013).  He states that "[t]he most important difference between a condition of hiatal hernia and [the diagnosed condition] (although there are certain rough similarities) is that [the] condition is disabling mainly due to the effect of the environment such as going from cold to hot temperatures," and that "[i]t is mainly this aspect of the condition that would affect his ability to work unless he could be placed into a work environment where he did not have to experience any temperature differences." (emphasis in original)

In fact, however, the Veteran's employment functioning, to the extent it has been affected, has been addressed by the total disability rating.  No other functional impairment is identified in the record.  Further, contrary to the Veteran's argument, the anatomical location of the esophagus is "anatomical[ly] local[ized]" in the same area of the body as the larynx.  See Dorland's Illustrated Medical Dictionary 648 (32d ed. 2012) (identifying the esophagus as being adjacent to the larynx).  His symptomatology, including gag-reflex, retching, and vomiting, is the type of symptomatology considered by Diagnostic Code 7346.  The "esophageal spasms" noted in the August 2013 Joint Motion for Remand are addressed by Diagnostic Code 7346's consideration of regurgitation and dysphagia.  See id. at 579 (defining dysphagia as potentially including "diffuse esophageal spasm").  

Thus, even if the Board had the authority to grant an extraschedular rating, it is clearly not appropriate in this case, as the currently-assigned rating addresses the Veteran's symptomatology and is adequate to address any impairment in earning capacity.  38 C.F.R. § 3.321(b).  


ORDER

The appeal as to the issue of entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321 for laryngeal hypersensitivity is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


